           Case 1:18-cv-12056-GAO Document 1 Filed 10/02/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                            )
 FARIDA KAKAR,                              )
                                            )
               Plaintiff,                   )
                                            )
 v.                                         )
                                            )
 UNITED STATES OF AMERICA,                  )               1:18-CV-12056
 ROBIN M. SMITH, R.N., AND                  )
 STEWARD GOOD SAMARITAN                     )
 MEDICAL CENTER, INC.                       )
                                            )
               Defendants.
                                            )
                                            )

                                      COMPLAINT

                                       The Parties

      1.      The plaintiff, Farida Kakar, resides at 66 Hudson Street, Unit 709, City of

Boston, County of Suffolk, Commonwealth of Massachusetts.

      2.      The defendant, United States of America, is a governmental entity duly

organized under law.

      3.      The defendant, Robin M. Smith, R.N, is a licensed, practicing Registered

Nurse, having an usual place of business at Steward Good Samaritan Medical Center,

235 N. Pearl Street, City of Brockton, County of Plymouth, Commonwealth of

Massachusetts and at all material times was activing in the course of her employment

with the defendant, Steward Good Samaritan Medical Center, Inc.

      4.      The defendant, Steward Good Samaritan Medical Center Inc., is a foreign

corporation duly-organized and existing under the laws of Delaware and having an




                                                1
             Case 1:18-cv-12056-GAO Document 1 Filed 10/02/18 Page 2 of 4



usual place of business located at 111 Huntington Avenue, Suite 1800, City of Boston,

County of Suffolk, Commonwealth of Massachusetts.

                                   Jurisdiction and Claims


        5.      This is a civil action against the defendant United States of America for

money damages for personal injury for which this Court has jurisdiction pursuant to 28

U.S.C. §1346(b).

        6.      This is a civil action against the defendants, Robin M. Smith, R.N. and

Steward Good Samaritan Medical Center Inc., for money damages for personal injury

for which this Court has jurisdiction pursuant to U.S.C. §1367(a).

        7.      On or about October 24, 2011, and at all material times, Angela N. Aslami,

M.D., was an “employee of the Government” within the meaning of 28 U.S.C. §§ 2671

and 1346(b).

        8.      On or about, October 24, 2011, Angela N. Aslami, M.D., an employee of

the United States Public Health Service, Robin M. Smith, RN, and Steward Good

Samaritan Medical Center, Inc. undertook to care for and to treat the plaintiff, Farida

Kakar, by providing medical care and treatment; specifically the delivery of the plaintiff’s

child through cesarean section. In so doing, the defendants owed to the plaintiff the

duty of using due care and skill.

        9.      In violation of the duty of care and skill owed to the plaintiff, Farida Kakar,

the defendants and their servants, agents, and/or employees for which they were legally

responsible so carelessly and negligently cared for and treated the plaintiff causing a

laparotomy sponge to be left inside the plaintiff’s pelvic cavity, resulting in serious bodily

injuries to the plaintiff.



                                                2
         Case 1:18-cv-12056-GAO Document 1 Filed 10/02/18 Page 3 of 4



       10.    On or about October 8, 2015, the plaintiff, Farida Kakar, discovered the

retained foreign object inside her pelvic cavity.

       11.    On September 29, 2017, the plaintiff made a written demand for relief in

accordance with the provisions of 28 U.S.C. § 2401(b) and 28 C.F.R. §14.2 to the

defendant, United States of America by serving the demand upon the office of the

United States Department of Health and Human Services.

       12.    As of October 2, 2018, the defendant United States of America, has not

reached a final arbitration, settlement, compromise and/or disposition of the plaintiff's

claims as required by 28 U.S.C. §§ 2401(b) and 2675(a) and 28 C.F.R. § 14.2.

                                    Causes of Action

(Each Cause of Action Specifically Incorporates by Reference All of Those Paragraphs

                                   Previously Set Forth)

First Cause of Action

       13.    This is an action by the plaintiff, Farida Kakar, against the defendant,

United States of America, for negligence resulting in damages suffered by Farida Kakar,

including but not limited to pain and suffering and medical expenses.

Second Cause of Action

       14.    This is an action by the plaintiff, Farida Kakar, against the defendant,

Robin M. Smith, R.N., for negligence resulting in damages suffered by Farida Kakar,

including but not limited to pain and suffering and medical expenses.




                                              3
           Case 1:18-cv-12056-GAO Document 1 Filed 10/02/18 Page 4 of 4



Third Cause of Action

       15.    This is an action by the plaintiff, Farida Kakar, against the defendant,

Steward Good Samaritan Medical Center, Inc. for damages suffered by Farida Kakar,

including but not limited to pain and suffering and medical expenses.

                                   Demand for Relief

       16.    The plaintiff, Farida Kakar, demands judgment against the defendants,

United States of America, Robin M. Smith, R.N., and Steward Good Samaritan Medical

Center, Inc. together with interest and costs, as to the First, Second, and Third Causes

of Action in an amount not less than $950,000.

                                       Jury Claim

       17.    To the extent permitted by law, the plaintiff, Farida Kakar, demands a trial

by jury.



                                           PLAINTIFF,

                                           By her Attorneys,

                                           SUGARMAN AND SUGARMAN, P.C.


Date: 10/2/2018                            /s/ Marianne C. LeBlanc
                                           _________________________________
                                           Marianne C. LeBlanc, Esq. – BBO# 564587
                                           mleblanc@sugarman.com
                                           Rosa M. Guambana, Esq. – BBO# 697952
                                           rguambana@sugarman.com
                                           The Prudential Tower
                                           800 Boylston Street, 30th Floor
                                           Boston, MA 02199
                                           (617) 542-1000




                                             4
